Name: Commission Regulation (EEC) No 3034/82 of 16 November 1982 amending Regulation (EEC) No 2729/81 as regards the period to be observed in cases of advance fixing of the refund in connection with an invitation to tender in a non-member country in the milk and milk products sectoro
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 11 . 82 Official Journal of the European Communities No L 320/5 COMMISSION REGULATION (EEC) No 3034/82 of 16 November 1982 amending Regulation (EEC) No 2729/81 as regards the period to be observed in cases of advance fixing of the refund in connection with an invitation to tender in a non-member country in the milk and milk products sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 15 (3) of Commission Regulation (EEC) No 2729/81 (3), as last amended by Regulation (EEC) No 1768 /82 (4), lays down that , notwithstanding the second subparagraph of Article 43 (2) of Regula ­ tion (EEC) No 3183/80 (5), as last amended by Regula ­ tion (EEC) No 3392/81 (6), the period within which an applicant for a licence must inform the issuing agency of the results of an invitation to tender from a public body in a third country is 40 days after the time limit for submission of tenders ; whereas , however, at the request of the person concerned this period may be extended by a Commission decision ; whereas exper ­ ience has shown that all applications for extension of the period have been acceptable and that extension of the period by 50 days could settle all the cases ; whereas for these reasons and in order to lighten the burden of the procedure for extension decisions the period for informing the issuing agency of the relevant details should be fixed at 90 days ; Article 15 (3) of Regulation (EEC) No 2729/81 is hereby replaced by the following : '3 . Notwithstanding the second subparagraph of Article 43 (2) of Regulation (EEC) No 3183/80 , the applicant for the licence must comply with a period of 90 days following the time limit for submission of tenders :  either for informing the issuing agency of the results of the invitation to tender,  or for providing proof that the time limit for submission of tenders has been deferred,  or for informing the issuing agency that he is unable to know the results of the invitation to tender for reasons which are beyond his control . Where the applicant for the licence fails to observe these provisions, the licence shall not be issued and the security shall be forfeit .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 272, 26 . 9 . 1981 , p . 19 . (4) OJ No L 196, 5 . 7 . 1982, p . 14. 0 OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( «) OJ No L 341 , 28 . II . 1981 , p . 30 .